Appeal by CMS Monitoring, Inc., as limited by its brief, from so much of an order of the Supreme Court, Suffolk County (Cohen, J), dated January 19, 2007, as granted the motion of Lisa Salem for payment of legal fees and directed it to pay the sum of $18,000 to Farley & Kessler, PC.
Ordered that the appeal is dismissed, with costs.
“It is the appellant’s obligation to assemble a proper record on appeal” (Cohen v Wallace & Minchenberg, 39 AD3d 689, 689 [2007]). Where, as here, meaningful appellate review of the Supreme Court’s determination is made virtually impossible because of the incomplete nature of the record submitted, dismissal of the appeal is the appropriate disposition (id.; see Matter of Allstate Ins. Co. v Vargas, 288 AD2d 309, 310 [2001]; Singh v Getty Petroleum Corp., 275 AD2d 740 [2000]). Miller, J.E, Goldstein, Fisher and Coveflo, JJ., concur.